265 F.2d 376
105 U.S.App.D.C. 184
Cornelius PITTS, Appellant,v.UNITED STATES of America, Appellee.
No. 14767.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 13, 1959.Decided March 19, 1959.

Mr. Michael A. Schuchat, Washington, D.C.  (appointed by this court) for appellant.
Mr. Charles W. Halleck, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee Mr. Harold D. Rhynedance, Jr., Asst. U.S. Atty., also entered an appearance for appellee.
Before EDGERTON, BAZELON, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
The first count of an indictment charged appellant Pitts and one Thomas with operating a lottery from September 16 to October 31, 1957.  Eight other counts charged Thomas alone with violations of the gambling laws throughout, or at specified times within, the same period.  Appellant asked for and was denied a severance.  Both defendants waived trial by jury.  Thomas was convicted on several counts.  Pitts appeals from his conviction on Count 1, contending he should not have been tried with Thomas and also that there was not sufficient evidence of his guilt.  We find no error or abuse of discretion.


2
Affirmed.